Case 3:20-cv-08123-JJT Document 31-2 Filed 08/24/20 Page 1 of 1
                        GOLD      AND     MORE



  containing nine clues chat if followed precisely, will lead to the end
 of my rainbow and the treasure:

                    As I have gone alone in there
                    And with my treasures bold,
                    I can keep my secret where,
                   And hint of riches new and old.

                  Begin it where warm waters halt
                  And take it in the canyon down,
                    Not far, but too far to walk.
                  Put in below the home of Brown.

               From there it's no place for the meek,
                  The end is ever drawing nigh;
               There'll be no paddle up your creek,
                 Just heav y loads -ind water high.

              If you've been wise and found the blaze,
              Look quickly down, your quest to cease,
                  But tarry scant with marvel gaze,
                 Just take the chest and go in peace.

                      So why is it that I must go
                 And leave my trove for all to seek?
                    The answers I already know,
                I've done it tired, and now I'm weak.

                   So hear me all and listen good,
                 Your effort will be worth the cold.
                  If you are brave and in the wood
                     I give you title to the gold.
